Judgment, Supreme Court, New York County (Karla Moskowitz, J., and a jury), entered April 29, 1994, awarding plaintiff damages of $4,019.93, inclusive of interest, and reducing her rent by $50 a month until termination of the noise nuisance, unanimously affirmed, without costs.
A fair interpretation of the evidence supports the jury’s finding, made in response to a written verdict sheet that had been submitted to it without exception by defendant landlord, that loud and offensive noises were penetrating into plaintiff tenant’s apartment from some place within the building (see, Martin v McLaughlin, 162 AD2d 181, 184). There is no indication that plaintiff refused to allow defendant access to her apartment (see, Ansonia Assocs. v King, NYLJ, May 27, 1992, at 24, col 2, at 25, col 3 [Civ Ct, NY County], citing 56 MacDougal St. Co. v Miller, NYLJ, Apr. 22, 1990, at 22, col 3 [App Term, 1st Dept]) and it could reasonably be found that the noise deprived plaintiff of the essential services that a landlord is expected to provide to maintain the premises in habitable condition (see, Park W. Mgt. Corp. v Mitchell, 47 NY2d 316, 328-329, cert denied 444 US 992). A tenant cannot be expected to go from apartment to apartment, or into nonpublic, landlord-controlled areas, looking for the source of noise.
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Ross, Williams and Tom, JJ.